Citation Nr: 0635952	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to a separate compensable 
evaluation for each ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1954 to January 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied an 
increased evaluation for the veteran's tinnitus and separate 
compensable evaluations for each of the veteran's ears under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In May 2004, the veteran submitted a claim of entitlement to 
service connection for both diabetes mellitus and diabetic 
peripheral neuropathy claimed as the result of herbicide 
exposure.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDING OF FACT

An undated written statement from the veteran received in 
November 2006 expresses his desire to withdraw his appeal 
from the denial of an increased evaluation for his tinnitus, 
to include entitlement to a separate compensable evaluation 
for each ear.  


CONCLUSION OF LAW

The issue of the veteran's entitlement to an increased 
evaluation for his tinnitus, to include entitlement to a 
separate compensable evaluation for each ear has been 
withdrawn and no allegation of error of fact or law remains. 
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an undated written statement received in November 2006, 
the veteran advanced that "I hereby withdraw my appeal filed 
on my behalf by the VFW [Veterans of Foreign Wars of the 
United States] concerning my claim for additional 
compensation for TINITIS (sic)."  The Board finds that the 
veteran's written statement may be reasonably construed as 
withdrawing his appeal from the denial of an increased 
evaluation for his tinnitus, to include entitlement to a 
separate compensable evaluation for each ear.  

A veteran may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision.  38 
C.F.R. § 20.204 (2006).  The Board finds that the veteran's 
November 2006 written statement effectively withdrew his May 
2004 substantive appeal.  Therefore, the Board concludes that 
no allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed.  38 U.S.C.A. § 
7105(d) (5) (West 2002).  


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


